Citation Nr: 0733696	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-31 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chronic infectious 
hepatitis with cirrhosis, currently evaluated as 30 percent 
disabling.    

2.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.    

3.  Entitlement to service connection for gastroesophageal 
relfux disease, claimed as acid reflux.

4.  Entitlement to service connection for a left elbow 
disorder, including as secondary to service-connected status 
post fusion of navicular lunate to capitate, left wrist, and 
osteoarthritic changes.

5.  Entitlement to service connection for a left knee 
disorder, including as secondary to service-connected pes 
planus.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
December 1974.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied 
claims for increased ratings for chronic infectious hepatitis 
with cirrhosis, pulmonary tuberculosis, and bilateral pes 
planus.  The veteran perfected an appeal only as to the 
hepatitis and pes planus claims, as listed on his substantive 
appeal received in August 2004.  See 38 C.F.R. §§ 20.200, 
20.202.  While his representative listed the tuberculosis 
issue in the August 2007 Appellate Brief  Presentation, no 
argument was presented on this issue, and it does not appear 
that he is contending that it is on appeal.  

In November 2004, the RO certified the veteran's appeal and 
transferred the claims folder to the Board.  In response to 
an apparent request by the RO, in May 2007, the claims folder 
was forwarded temporarily to the RO.  When the claims folder 
was returned later that month, additional records (printed on 
May 10, 2007) of the veteran's medical treatment were 
associated with the claims file.  

When additional evidence is received by the agency of 
original jurisdiction (AOJ) after the records have been 
transferred to the Board for appellate consideration, that 
evidence is to be forwarded to the Board if it has a bearing 
on the appellate issue or issues, and the Board will 
determine what action is required with respect to the 
additional evidence.  38 C.F.R. § 19.37(b) (2007).  Any 
pertinent evidence accepted by the Board more than 90 days 
after notice of certification of the appeal, must be referred 
to the AOJ for initial review unless: a waiver has been 
received; the Board grants the appeal in full; or the 
evidence is not pertinent to the issue on appeal.  38 C.F.R. 
§ 20.1304(c).  

Evidence is not pertinent if it does not relate to or have a 
bearing on the appellate issues.  38 C.F.R. § 20.1304(c).  
The additional medical evidence at issue here relates to the 
veteran's service connection claims for acid reflux, for a 
left elbow disability, and for a left knee disability.  
Although some of those records contain in a list of problems 
or in a statement of the veteran's history, the fact that the 
veteran has chronic infectious hepatitis with cirrhosis and 
flat feet, none of the records provide additional evidence 
about the state of either of those disabilities.  Since the 
additional medical evidence provides no new information about 
the veteran's disabilities, that evidence is not pertinent to 
the evaluation issues on appeal.  
Since the evidence is not pertinent (an in some instances 
duplicative), the regulations do not require a remand in 
order for the AOJ initially to address the evidence in a 
supplemental statement of the case.  38 C.F.R. § 20.1304(c) 
(rule requiring remand applies only to "pertinent" 
evidence).  In any event, since the evidence contains nothing 
about the current condition of the veteran with respect to 
the disabilities on appeal, no purpose would be served by 
requiring the AOJ initially to address that particular 
evidence in a Supplemental Statement of the Case.  
Accordingly, this Board will decide the issue on appeal 
without remanding the case to the RO for initial 
consideration of the medical treatment records printed on 
May 10, 2007.    

The issues of entitlement to service connection for 
gastroesophageal relfux disease, claimed as acid reflux, a 
left elbow disorder, and a left knee disorder are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The record contains no evidence of episodes of ascites, 
hepatic encephalopathy, or hemorrhaging.  

2.  The veteran's pes planus results in no more than severe 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
chronic infectious hepatitis with cirrhosis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.114 and Diagnostic Codes 7312, 
7345 (2007).  

2.  The criteria for a 30 percent rating for bilateral pes 
planus, but no higher, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.71a and Diagnostic Code 5276 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) and that the claimant is expected to provide, 
and (4) VA must ask the claimant to provide VA with any 
evidence in his or her possession that pertains to the claim.  
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).    

The RO's August 2003 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the 
September 2003 rating decision.  It described the evidence 
necessary to substantiate a claim for an increased rating, 
identified what evidence VA had collected and was willing to 
obtain, requested the veteran to send in evidence that showed 
his disabilities had become worse, and invited him to send VA 
whatever additional evidence he had.  

During the pendency of this appeal, Dingess v. Nicholson, 19 
Vet. App. 473 (2006), was issued by the Court of Appeals for 
Veterans Claims (Court).  The Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and disability; (4) degree of disability; 
and (5) effective date of the disability.  The Court held 
that the VCAA notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Notice as to 
the effective date of disability was not given here.   

Although the veteran has not raised any notice issues, the 
failure to provide complete, timely notice to the veteran 
raises a presumption of prejudice, so that VA has the burden 
to establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  The veteran was not prejudiced by this 
lack of notice with respect to the hepatitis issue, however, 
because the Board is denying his claim for an increased 
rating, thus rendering moot any question as to assignment of 
an effective date.  As for the pes planus claim, since the 
claim is granted in part, the effective date has not yet been 
assigned.  The RO will have the opportunity to advise the 
veteran about the assignment of a disability rating and 
effective date when it effectuates this decision, so the 
veteran was not prejudiced by the lack of notice that 
complies with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his identified medical treatment records and by 
conducting appropriate VA examinations.  There are no 
outstanding requests for assistance by the veteran.  


II.  Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating is to be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Id.; 38 C.F.R. §§ 4.1, 
4.2.  

An evaluation of the level of a musculoskeletal disability, 
such as the veteran's pes planus, also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  And where functional loss is alleged due 
to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 
207-208 (1995).  Under 38 C.F.R. § 4.40, functional loss may 
be due to pain, supported by adequate pathology and evidenced 
by visible behavior on motion.  See also Johnston v. Brown, 
10 Vet. App. 80, 85 (1997) (weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled).  Under 38 C.F.R. 
§ 4.45, factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

A.  Chronic Infectious Hepatitis with Cirrhosis

The veteran's chronic infectious hepatitis with cirrhosis has 
been assigned a 30 percent rating under Diagnostic Code 
(DC) 7312, which provides the criteria for evaluating 
cirrhosis of the liver, primary biliary cirrhosis, or 
cirrhotic phase of sclerosing cholangitis.  38 C.F.R. 
§ 4.114, DC 7312.  On appeal, the criteria of relevant 
diagnostic codes that authorize disability ratings higher 
than 30 percent will be applied to the evidence in the record 
to decide whether an increased rating is warranted.  In this 
regard, DC 7312 is not the only relevant diagnostic code 
because DC 7345 governs chronic liver diseases such as 
hepatitis B.  38 C.F.R. § 4.114, Diagnostic Code 7345 
(chronic liver disease without cirrhosis [including hepatitis 
B, chronic active hepatitis, autoimmune hepatitis, 
hemochromatosis, drug-induced hepatitis, etc., but excluding 
bile duct disorders and hepatitis C]).  But these diagnostic 
codes may not be combined with each other; rather, a single 
digestive system evaluation must be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such an 
elevation.  38 C.F.R. § 4.114 (language appearing before the 
schedule of ratings for the digestive system).  

DC 7312 authorizes a 50 percent rating for a history of one 
episode of (1) ascites, (2) hepatic encephalopathy, or 
(3) hemorrhage from varices or portal gastropathy (erosive 
gastritis).  38 C.F.R. § 4.114.  Higher ratings are available 
for more than one of such episodes or for generalized 
weakness with substantial weight loss and persistent jaundice 
or for one of the three above-identified conditions 
refractory to treatment.  DC 7312 (criteria for 70 percent 
and 100 percent ratings).  With the exception of the 
September 2003 VA compensation and pension (C&P) examiner's  
explicit determination that there was no evidence of ascites, 
the medical evidence in the record is silent as to ascites, 
hepatic encephalopathy, and any hemorrhaging.  Nor does the 
veteran assert that he has experienced any episode of 
ascites, hepatic encephalopathy, or hemorrhage from varices 
or portal gastropathy.  He denied any hematamesis or melena.  
There also is no evidence of generalized weakness, persistent 
jaundice, or substantial weight loss.  Since the criteria for 
a rating higher than 30 percent under DC 7312 are not met on 
this record, no increased rating is warranted under that 
diagnostic code.  

DC 7345 authorizes a 40 percent rating for (1) incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period or 
(2) daily fatigue, malaise, and anorexia, with minor weight 
loss and hepatomegaly.  38 C.F.R. § 4.114 (schedule of 
ratings for digestive system).  An incapacitating episode is 
defined as a period of acute signs and symptoms severe enough 
to require bed rest and treatment by a physician. DC 7345, 
Note (2).  Higher evaluations are available for these 
symptoms with greater frequency.  DC 7345 (criteria for 
60 percent and 100 percent ratings).   The veteran's medical 
treatment records contain no evidence of incapacitating 
episodes as defined by the regulations, let alone such 
episodes having a duration of at least four weeks.  To the 
contrary, the September 2003 VA C&P examiner indicated that 
the veteran's hepatitis B was doing very well on treatment.  
Thus, an increased rating under that portion of the DC 7345 
criteria is not warranted.  

As for the alternative criteria for a 40 percent rating under 
DC 7345, the imaging reports do indicate that the veteran's 
liver is mildly enlarged.  But the remaining criteria are not 
established on this record.  On the day of the September 2003 
VA C&P exam,  the veteran complained of being fatigued and 
tired with difficulty sleeping.  He did not state that he was 
fatigued on a daily basis.  He also did not complain of 
malaise on that day or as a daily feeling.  Nor do the many 
medical records from July 2002 forward include complaints of 
daily fatigue or malaise.  As for anorexia, the record shows 
that more than 30 years ago, the veteran experienced anorexia 
during service.  But the recent medical records from 
July 2002 forward do not mention anorexia.  And the 
September 2003 examiner found that currently, the veteran has 
no weight change, either gain or loss.  With no evidence of 
any of the other criteria, the existence of mild hepatomegaly 
is not sufficient to warrant an increased rating under 
DC 7345.  

Nor does the reasonable doubt doctrine lead to a different 
result.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor. 38 U.S.C.A. § 5107(b) and 
38 C.F.R. §4.3.  Although the veteran stated that the 
condition of his hepatitis disability is worse than 
30 percent, since he is a lay person, he is not competent to 
provide a medical opinion as to the severity of his medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a lay person is not competent to give evidence of matters 
that require medical knowledge).  The only lay evidence he 
presented was his statement to the September 2003 VA C&P 
examiner that on that particular day, he felt fatigued and 
tired with difficulty sleeping.  As for medical evidence to 
support the claim, the record contains only the finding that 
there is a 
mild enlargement of the liver.  Against the claim is the 
absence of evidence in three years of medical treatment and 
examination records that meets any of the rating criteria 
(except for hepatomegaly) for a higher rating.  As the 
evidence against the claim is much greater than that in 
favor, the reasonable doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is 
against the claim).  


B.  Pes Planus

A 10 percent rating for moderate pes planus was assigned by 
the RO under Diagnostic Code 5276.  Severe pes planus with 
objective evidence of marked deformity (pronation, abduction, 
etc.), characteristic callosities, indication of swelling on 
use, and pain on manipulation and use accentuated, is to be 
assigned a 20 percent rating if unilateral or a 30 percent 
rating if found bilaterally.  DC 5276, 38 C.F.R. § 4.71a 
(schedule of ratings for the musculoskeletal system).   

With respect to some criteria, there is no evidence to 
support an increased rating.  No examiner has found a marked 
deformity.  To the contrary, while the August 2003 VA C&P 
examiner found pronation bilaterally, the veteran's pes 
planus was essentially flexible.  He was able to perform 
single, double limb raises without any difficulty.  And the 
Podiatry Clinic notes of June 2002, August 2002, and July 
2003 do not record any marked deformity.  Nor have any of 
those examiners found the characteristic callosities of 
severe pes planus or objective evidence of swelling on use.  

There is mixed evidence in the record about the veteran's 
pain.  In June 2002, more than one year prior to filing his 
claim for an increased rating, the veteran was experiencing 
leg fatigue and plantar fascitis bilaterally.  He told the 
Podiatry Clinic examiner that since he was without his custom 
shoes, the pain had returned.  That examiner ordered new 
custom-molded shoes.  At the August 2002 evaluation of the 
molded shoes and progression/regression of pain in the mid-
arch, the Podiatry 
Clinic examiner again found that the veteran had leg/foot 
fatigue and plantar fascitis bilaterally, but made no 
objective findings as to pain in that follow-up visit.  

At the July 2003 visit to the Podiatry Clinic, the veteran 
complained of tingling in the bottoms of his feet that 
occurred with weight bearing as well as at rest.  He reported 
that the custom-molded shoes provided some relief.  The 
examination revealed positive straight leg test.  The 
examiner concluded that given his history of back pain and 
the positive straight leg raises, the pain in his feet may 
have been neurological.  He concluded that the veteran's pes 
planus was well-controlled with his custom-molded shoes.  

The only pain noted by the August 2003 VA C&P examiner was 
some mild osteoarthritis in the first metatarsophalangeal 
joint that caused the veteran to limp and palpable tenderness 
on the dorsal medial exostosis.  With respect to pes planus, 
he found that the veteran could perform single, double limb 
raises without difficulty.  The objective medical evidence 
thus does not establish that the veteran's pes planus is 
manifest by pain on manipulation and use accentuated.  And 
the Board notes that the 10 percent rating currently assigned 
to the pes planus disability already compensates the veteran 
for pain on manipulation and use of the feet.  Diagnostic 
Code 5276.  

Yet, at that August 2003 VA C&P examination, the veteran 
stated that he had weakness and fatigue in both legs and feet 
with occasional swelling noted when standing or walking.  He 
was unable to walk more than a block and he explained that he 
used to walk for exercise, but now was unable to walk his dog 
secondary to these symptoms.  The Board notes that a lay 
person is competent to testify about injury or symptomatology 
where the determinative issue is not medical in nature.  
Falzone v. Brown, 8 Vet. App. 398, 405-406 (1995) (lay 
statements about a person's own observable condition or pain 
are competent evidence); Layno v. Brown, 6 Vet. App. 465, 
469-470 (1994) (lay testimony is competent when it regards 
features or symptoms of injury or illness).  This veteran is 
thus competent to provide lay evidence of the symptoms he 
experienced.  38 C.F.R. § 3.159(a)(2) (lay 
evidence is provided by a person who has knowledge of facts 
or circumstances and conveys matters that can be observed and 
described by a lay person ).  And there is nothing in the 
record to indicate that the veteran is not credible.  

Since pes planus is a musculoskeletal disability, the 
functional limitation of the veteran's disability, supported 
by objective pathology, is particularly relevant in assigning 
a disability rating.  DeLuca, supra.  There is some objective 
evidence to support the veteran's limitation of function.  
The June and August 2002 Podiatry Clinic examiners found that 
the veteran had weakness and leg fatigue.  The fact that the 
pathology of his disability requires the use of custom-molded 
boots supports the veteran's claim of pain and loss of 
function.  And while there is medical evidence of other 
conditions that may be causing or contributing to the 
functional limitation in his feet (such as osteoarthritis, 
plantar fascitis, and neurological impairment from a back 
condition), the relative contribution of those other 
conditions is not clear.  Accordingly, reasonable doubt will 
be resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  

The Board finds that an increased rating of 30 percent and no 
higher is warranted.  The criteria for a rating higher than 
30 percent is pronounced pes planus with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
DC 5276 (30 percent if unilateral and 50 percent if 
bilateral).  Here, there is no evidence at all of marked 
pronation, marked inward displacement, or severe spasm of the 
tendo achilles on manipulation.  As to the plantar surfaces 
of the feet, both the August 2002 and July 2003 Podiatry 
Clinic examiners found palpable tenderness but there is no 
evidence of extreme tenderness of the plantar surfaces of the 
feet.  Moreover, the record shows that the custom-
molded shoe provides relief to the veteran.  Thus, a rating 
higher than 30 percent is not warranted on this record.  


ORDER

Entitlement to a disability rating in excess of 30 percent 
for chronic infectious hepatitis with cirrhosis is denied.    

Entitlement to a 30 percent disability rating, and no higher, 
for bilateral pes planus is granted, subject to the 
regulations governing the payment of VA monetary benefits.  


REMAND

In a May 2007 rating decision, the RO denied entitlement to 
service connection for gastroesophageal relfux disease, 
claimed as acid reflux; a left elbow disorder, including as 
secondary to service-connected status post fusion of 
navicular lunate to capitate, left wrist, and osteoarthritic 
changes; and a left knee disorder, including as secondary to 
service-connected pes planus.  The veteran submitted a notice 
of disagreement in June 2007.  On remand, the veteran must be 
provided with a statement of the case addressing these 
claims.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the veteran a statement of the case 
addressing the claims for service 
connection for gastroesophageal relfux 
disease, claimed as acid reflux; a left 
elbow disorder, including as secondary to 
service-connected status post fusion of 
navicular lunate to capitate, left wrist, 
and osteoarthritic changes; and a left 
knee disorder, including as secondary to 
service-connected pes planus.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of these issues 
to the Board.  If a timely substantive 
appeal is filed, and subject to current 
appellate procedures, these claims should 
be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


